


EXHIBIT 10(e)(26)


XEROX CORPORATION
2004 PERFORMANCE INCENTIVE PLAN
2012 AMENDMENT AND RESTATEMENT
1. Purpose
     The purpose of the Xerox Corporation 2004 Performance Incentive Plan as set
forth herein or in any amendments hereto (the “2004 Plan” or the “Plan”) is to
advance the interests of Xerox Corporation (the “Company”) and to increase
shareholder value by providing officers and employees of the Company, its
subsidiaries and its Affiliates (as hereinafter defined) with a proprietary
interest in the growth and performance of the Company and with incentives for
current or future service with the Company, its subsidiaries and Affiliates. The
Plan is a successor plan to (i) the Xerox Corporation 1991 Long-Term Incentive
Plan, (ii) the Xerox Corporation 1998 Employee Stock Option Plan, (iii) the
Xerox Executive Performance Incentive Insurance Plan, (iv) the Xerox Mexicana,
S.A. de C.V. Executive Rights Plan and (v) the Xerox Canada Inc. Executive
Rights Plan, any or all of which may be referred to as a “Predecessor Plan”.
2. Effective Date and Term
     The Plan shall be effective as of May 20, 2004 (the “Effective Date”),
subject to the approval of the Company's shareholders at the 2004 annual
meeting. Subject to the approval of the Company's shareholders at the 2012
meeting, no awards or grants can be made after December 31, 2017, unless
terminated sooner pursuant to Section 13 by the Company's Board of Directors
(the “Board”). Effective May 20, 2004, no further awards were made under a
Predecessor Plan, but outstanding awards under any Predecessor Plan remained
outstanding in accordance with their applicable terms and conditions. This
Amendment and Restatement shall be effective as of the date hereof and dates set
forth herein.
3. Plan Administration
     (a) The independent Compensation Committee of the Board, or such other
independent committee as the Board shall determine, comprised of not less than
three members, shall be responsible for administering the Plan (the
“Compensation Committee”). To the extent specified by the Compensation
Committee, it may delegate its administrative responsibilities to a subcommittee
of the Compensation Committee comprised of not less than three members (the
Compensation Committee, such subcommittee, and any individual to whom powers are
delegated pursuant to subsection (c), being hereinafter referred to as the
“Committee”). The Committee shall be qualified to administer the Plan as
contemplated by (i) Rule 16b-3 under the Securities Exchange Act of 1934 (the
“1934 Act”) or any successor rule, (ii) Section 162(m) of the Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations thereunder, and (iii)
any rules and regulations of a stock exchange on which Common Stock (as defined
in Section 5) of the Company is listed.
     (b) The Committee shall have full and exclusive power to interpret,
construe and implement the Plan and any rules, regulations, guidelines or
agreements adopted hereunder and to adopt such rules, regulations and guidelines
for carrying out the Plan as it may deem necessary or proper. These powers shall
include, but not be limited to, (i) determination of the type or types of awards
to be granted under the Plan; (ii) determination of the terms and conditions of
any awards under the Plan; (iii) determination of whether, to what extent and
under what circumstances awards may be settled, paid or exercised in cash,
shares, other securities, or other awards, or other property, or cancelled,
forfeited or suspended; (iv) adoption of such modifications, amendments,
procedures, subplans and the like as are necessary to enable participants
employed in other countries in which the Company may operate to receive
advantages and benefits under the Plan consistent with the laws of such
countries, and consistent with the rules of the Plan; (v) subject to the rights
of participants, modification, change, amendment or cancellation of any award to
correct an administrative error and (vi) taking any other action the Committee
deems necessary or desirable for the administration of the Plan. All
determinations, interpretations, and other decisions under or with respect to
the Plan or any award by the Committee shall be final, conclusive and binding
upon the Company, any participant, any holder or beneficiary of any award under
the Plan and any employee of the Company.
     (c) Except for the power to amend the Plan as provided in Section 13 and
except for determinations regarding employees who are subject to Section 16 of
the 1934 Act or certain key employees who are, or may become, as determined by
the Committee, subject to the Code Section 162(m) compensation deductibility
limit (the “Covered Employees”), and except as may otherwise be required under
applicable New York Stock Exchange rules, the




--------------------------------------------------------------------------------




Committee may delegate any or all of its duties, powers and authority under the
Plan pursuant to such conditions or limitations as the Committee may establish
to any officer or officers of the Company. The term “Committee” herein shall
include any individual exercising powers to the extent delegated pursuant to the
preceding sentence.
4. Eligibility
     Any employee of the Company shall be eligible to receive an award under the
Plan. For purposes of this Section 4, “Company” shall include any entity that is
directly or indirectly controlled by the Company or any entity in which the
Company has a significant equity interest, as determined by the Committee
(“Affiliate”). If a participant who is an employee or former employee of the
Company is determined, such determination made prior to a Change in Control, not
to have satisfied any of the conditions set forth in the Award Agreement, the
awards granted shall be cancelled as set forth in the Award Agreement. If a
participant who is an employee or former employee of the Company is deemed by
the Committee, in the Committee's sole discretion exercised prior to a Change in
Control, to have engaged in detrimental activity against the Company, any awards
granted to such employee or former employee on or after January 1, 2006, whether
or not Nonforfeitable as hereinafter defined, shall be canceled and be of no
further force or effect and any payment or delivery of an award within six
months prior to such detrimental activity may be rescinded. In the event of any
such rescission, the participant shall pay to the Company the amount of any gain
realized or payment received as a result of the rescinded exercise, payment or
delivery, in such manner and on such terms and conditions as may be required by
the Committee. If an accounting restatement is required to correct any material
non-compliance with financial reporting requirements under relevant securities
laws, the Company may recover any excess incentive-based compensation (in excess
of what would have been paid under the accounting restatement), as provided in
Section 7(f) hereof.
5. Shares of Stock Subject to the Plan
     (a) A total number of approximately 58 million (58,000,000) shares of
common stock1, par value $1.00 per share, of the Company (“Common Stock”) are
available for issuance under the Plan, provided that any shares issued in
connection with options or SARs shall be counted against this limit as 0.6
shares for each one (1) share issued. Any shares available for grant under any
Predecessor Plan on the Effective Date not subject to outstanding awards shall
be available for issuance under the Plan. In addition, any shares underlying
awards outstanding on May 20, 2004 under any Predecessor Plan that are
cancelled, are forfeited, or lapse shall become available for issuance under the
Plan.
    (b) For purposes of the preceding paragraph, the following shall not be
counted against shares available for issuance under the Plan: (i) payment of
stock appreciation rights (“SAR”) in cash or any form other than shares and (ii)
payment in shares of dividends and dividend equivalents in conjunction with
outstanding awards. Any shares that are issued by the Company, and any awards
that are granted by, or become obligations of, the Company, through the
assumption by the Company or an affiliate of, or in substitution for,
outstanding awards previously granted by an acquired company shall not be
counted against the shares available for issuance under the Plan.
     (c) In determining shares available for issuance under the Plan, any awards
granted under the Plan that are cancelled, are forfeited, or lapse shall become
eligible again for issuance under the Plan. In addition, shares withheld to pay
taxes pursuant to Section 14, but not sold, and shares tendered to exercise
stock options, shall be treated as shares again eligible for issuance under the
Plan.
____________________
1
58 million reflects the number of shares if all grants were made in ”whole
value” shares (e.g., restricted stock or performance shares). This includes
shares available for issuance as of February 1, 2012 plus 25 million shares
approved by shareholders on May 24, 2012. If all grants were made in the form of
options or SARs, the number available is approximately 97million.

     (d) Except as subject to adjustment as provided in Section 6, from the
Effective Date through May 19, 2010, there were no more than (i) 10.0 million
(10,000,000) shares of Common Stock available for issuance pursuant to the
exercise of incentive stock options (“ISOs”) awarded under the Plan; and (ii)
15.0 million (15,000,000) shares of Common Stock made the subject of awards
under any combination of awards under Sections 7(b), 7(c) or 7(d) of the Plan to
any single individual, of which no more than10.0 million (10,000,000) were
shares of restricted stock. SARs whether paid in cash or shares of Common Stock
were counted against the limit set forth in (ii).
     In no event, however, from May 20, 2010 through December 31, 2017, except
as subject to adjustment as provided in Section 6, shall more than (i) 10.0
million (10,000,000) shares of Common Stock be available for issuance pursuant
to the exercise of incentive stock options (“ISOs”) awarded under the Plan; and
(ii) 22.0 million (22,000,000) shares of Common Stock be made the subject of
awards under any combination of awards under Sections 7(b), 7(c) or 7(d)




--------------------------------------------------------------------------------




of the Plan to any single individual, of which no more than 13.0 million
(13,000,000) may be shares of restricted stock. SARs whether paid in cash or
shares of Common Stock shall be counted against the limit set forth in (ii).
     (e) Any shares issued under the Plan may consist in whole or in part, of
authorized and unissued shares or of treasury shares and no fractional shares
shall be issued under the Plan. Cash may be paid in lieu of any fractional
shares in payment of awards under the Plan.
6. Adjustments and Reorganizations
     (a) If the Company shall at any time change the number of issued shares
without new consideration to the Company (such as by stock dividend, stock
split, recapitalization, reorganization, exchange of shares, liquidation,
combination or other change in corporate structure affecting the shares) or make
a distribution of cash or property which has a substantial impact on the value
of issued shares (other than by normal cash dividends), such change shall be
made with respect to (i) the aggregate number of shares that may be issued under
the Plan; (ii) the number of shares subject to awards of a specified type or to
any individual under the Plan; and/or (iii) the price per share for any
outstanding stock options, SARs and other awards under the Plan.
     (b) Except as otherwise provided in subsection 6(a) above, notwithstanding
any other provision of the Plan, and without affecting the number of shares
reserved or available hereunder, the Committee shall authorize the issuance,
continuation or assumption of outstanding stock options, SARs and other awards
under the Plan or provide for other equitable adjustments after changes in the
shares resulting from any merger, consolidation, sale of all or substantially
all assets, acquisition of property or stock, recapitalization, reorganization
or similar occurrence in which the Company is the continuing or surviving
corporation, upon such terms and conditions as it may deem necessary to preserve
the rights of the holders of awards under the Plan.
     (c) In the case of any sale of all or substantially all assets, merger,
consolidation or combination of the Company with or into another corporation
other than a transaction in which the Company is the continuing or surviving
corporation and which does not result in the outstanding shares being converted
into or exchanged for different securities, cash or other property, or any
combination thereof (an “Acquisition”), any individual holding an outstanding
award under the Plan, including any Optionee who holds an outstanding Option,
shall have the right (subject to the provisions of the Plan and any limitation
applicable to the award) thereafter, and for Optionees during the term of the
Option upon the exercise thereof, to receive the Acquisition Consideration (as
defined below) receivable upon the Acquisition by a holder of the number of
applicable shares which would have been obtained upon exercise of the Option or
portion thereof or obtained pursuant to the terms of the applicable award, as
the case may be, immediately prior to the Acquisition. The term “Acquisition
Consideration” shall mean the kind and amount of shares of the surviving or new
corporation, cash, securities, evidence of indebtedness, other property or any
combination thereof receivable in respect of one share of the Company upon
consummation of an Acquisition.
     (d) No adjustment or modification to any outstanding award pursuant to this
Section 6 shall cause such award to be treated as the grant of a new stock right
or a change in the form of payment of the existing stock right for purposes of
Code Section 409A, as set forth in Treasury guidance.
7. Awards
     (a) The Committee shall determine the type or types of award(s) to be made
to each participant under the Plan and shall approve the terms and conditions
governing such awards in accordance with Section 12. Awards may include but are
not limited to those listed in this Section 7. Awards may be granted singly, in
combination or in tandem so that the settlement or payment of one automatically
reduces or cancels the other. Awards may also be made in combination or in
tandem with, in replacement of, as alternatives to, or as the payment form for,
grants or rights under any other employee or compensation plan of the Company,
including the plan of any acquired entity. However, under no circumstances may
stock option awards be made which provide by their terms for the automatic award
of additional stock options upon the exercise of such awards, including, without
limitation, “reload options”.
     (b) A Stock Option is a grant of a right to purchase a specified number of
shares of Common Stock during a specified period. The purchase price of each
option shall be not less than 100% of Fair Market Value (as defined in Section
10) on the effective date of grant. A Stock Option may be exercised in whole or
in installments, which may be cumulative. A Stock Option may be in the form of
an ISO which complies with Section 422 of the Internal Revenue Code of 1986, as
amended, and the regulations thereunder at the time of grant. The price at which
shares of Common Stock may be purchased under a Stock Option shall be paid in
full at the time of the exercise in cash or such other method as provided by the
Committee at the time of grant or as provided in the form of agreement approved
in accordance herewith, including tendering (either constructively or by
attestation) Common Stock, surrendering a stock award valued at market value at
the time of surrender, surrendering a cash award, or any combination thereof.
Notwithstanding any




--------------------------------------------------------------------------------




provision of the Plan, a repricing of a Stock Option shall be allowed by the
Committee only with the approval of the Company's shareholders to the extent
required under the rules of the New York Stock Exchange. For this purpose, a
“repricing” shall be defined as described in the New York Stock Exchange rules.
     (c) A Stock Appreciation Right (“SAR”) is a right to receive a payment, in
cash and/or Common Stock, as determined by the Committee, equal to the excess of
the market value of a specified number of shares of Common Stock at the time the
SAR is exercised over the Fair Market Value on the effective date of grant of
the SAR as set forth in the applicable award agreement. Notwithstanding any
provision of the Plan, a repricing of a SAR shall be allowed by the Committee
only with the approval of the Company's shareholders to the extent required
under the rules of the New York Stock Exchange. For this purpose, a “repricing”
shall be defined as described in the New York Stock Exchange rules.
     (d) Stock Award is an award made in stock or denominated in units of stock.
All or part of any Stock Award may be subject to conditions established by the
Committee, and set forth in the award agreement, which may include, but are not
limited to, continuous service with the Company, achievement of specific
business objectives, and other measurements of individual, business unit or
Company performance. A restricted stock award made pursuant to this Section 7(d)
shall be subject to a vesting schedule of no less than three (3) years unless
such award is performance based, in which case vesting shall be no less than one
(1) year.
     (e) Cash Award may be any of the following:
     (i) an annual incentive award in connection with which the Committee will
establish specific performance periods (not to exceed twelve months) to provide
cash awards for the purpose of motivating participants to achieve goals for the
performance period. An annual incentive award shall specify the minimum, target
and maximum amounts of awards for a performance period for a participant or any
groups of participants, and, to the extent applicable to Covered Employees,
comply with the requirements of Section 23; or
     (ii) a long-term award denominated in cash with the eventual payment amount
subject to future service and such other restrictions and conditions as may be
established by the Committee, and as set forth in the award agreement,
including, but not limited to, continuous service with the Company, achievement
of specific business objectives, and other measurement of individual, business
unit or Company performance; or
     (iii) Cash Awards under this Section 7(e) to any single Covered Employee,
including dividend equivalents in cash or shares of Common Stock payable based
upon attainment of specific performance goals, may not exceed in the aggregate
$10,000,000 in the case of the Chief Executive Officer and $5,000,000 in the
case of any other participant, with respect to any calendar year.
     (f) The Committee shall have the discretion with respect to any award
granted under the Plan to establish upon its grant conditions under which (i)
the award may be later forfeited, cancelled, rescinded, suspended, withheld or
otherwise limited or restricted; or (ii) gains realized by the grantee in
connection with an award or an award's exercise may be recovered; provided that
such conditions and their consequences are clearly set forth in the grant
agreement or other grant document and fully comply with applicable laws. These
conditions may include, without limitation, actions by the participant which
constitute a conflict of interest with the Company, are prejudicial to the
Company's interests, or are in violation of any non-compete agreement or
obligation, any confidentiality agreement or obligation, the Company's
applicable policies, its Code of Business Conduct and Ethics, or the
participant's terms and conditions of employment.
     If an accounting restatement is required to correct any material
non-compliance with financial reporting requirements under relevant securities
laws, the Company may recover any excess incentive-based compensation (in excess
of what would have been paid under the accounting restatement), including
entitlement to shares, that was based on such erroneous data and paid during the
three-year period preceding the date on which the Company is required to prepare
the accounting restatement, from executive officers or former executive
officers. The Company may implement any policy or take any action with respect
to the recovery of excess incentive-based compensation, including entitlement to
shares, that the Company determines to be necessary or advisable in order to
comply with the requirements of the Dodd-Frank Wall Street Financial Reform and
Consumer Protection Act.
8. Dividends and Dividend Equivalents
     The Committee may provide that awards denominated in stock earn dividends
or dividend equivalents. Such dividend equivalents may be paid currently in cash
or shares of Common Stock or may be credited to an account established by the
Committee under the Plan in the name of the participant. In addition, dividends
or dividend equivalents paid on outstanding awards or issued shares may be
credited to such account rather than paid currently. Any crediting of dividends
or dividend equivalents may be subject to such restrictions and conditions as
the Committee may establish,




--------------------------------------------------------------------------------




including reinvestment in additional shares or share equivalents.
9. Deferrals and Settlements
     Payment of awards may be in the form of cash, stock, other awards, or in
such combinations thereof as the Committee shall determine at the time of grant,
and with such restrictions as it may impose. Except as provided in Section 24
herein, the Committee may also require or permit participants to elect to defer
the issuance of shares or the payment of awards in cash under such rules and
procedures as it may establish under the Plan, provided that such rules and
procedures comply with the requirements of Code Section 409A, if applicable. It
may also provide that deferred payments include the payment or crediting of
interest on the deferral amounts or the payment or crediting of dividend
equivalents on deferred payments denominated in shares.
10. Fair Market Value
     Fair Market Value for all purposes under the Plan shall mean, effective
February 15, 2007, the closing price of Common Stock as reported in The Wall
Street Journal in the New York Stock Exchange Composite Transactions or similar
successor consolidated transactions reports for the relevant date, or if no
sales of Common Stock were made on said exchange on that date, the closing price
of Common Stock as reported in said composite transaction report for the
preceding day on which sales of Common Stock were made on said exchange. Under
no circumstances shall Fair Market Value be less than the par value of the
Common Stock.
11. Transferability and Exercisability
     Except as otherwise provided in this Section 11, all awards under the Plan
shall be nontransferable and shall not be assignable, alienable, saleable or
otherwise transferable by the participant other than by will or the laws of
descent and distribution except pursuant to a domestic relations order entered
by a court of competent jurisdiction. Notwithstanding the preceding sentence,
the Committee may provide that any award of non-qualified Stock Options may be
transferable by the recipient to family members or family trusts established by
the recipient. The Committee may also provide that, in the event that a
participant terminates employment with the Company to assume a position with a
governmental, charitable, educational or similar non-profit institution, a third
party, including but not limited to a “blind” trust, may be authorized by the
Committee to act on behalf of and for the benefit of the respective participant
with respect to any outstanding awards. Except as otherwise provided in this
Section 11, during the life of the participant, awards under the Plan shall be
exercisable only by him or her except as otherwise determined by the Committee.
In addition, if so permitted by the Committee, a participant may designate a
beneficiary or beneficiaries to exercise the rights of the participant and
receive any distributions under the Plan upon the death of the participant.
12. Award Agreements; Notification of Award
     Awards under the Plan (other than annual incentive awards described in
Section 7(e)(i)) shall be evidenced by one or more agreements approved by the
Committee that set forth the terms and conditions of and limitations on an
award, except that in no event shall the term of any Stock Option or SAR exceed
a period of ten years from the date of its grant. The Committee need not require
the execution of any such agreement by a participant in which case acceptance of
the award by the respective participant will constitute agreement to the terms
of the award. In the case of an annual incentive cash award, the participant
shall receive notification of such award in such form as the Committee may
determine.
13. Plan Amendment and Termination
     The Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time in a manner consistent with the following:
     (a) The Compensation Committee may amend the Plan as it deems necessary or
appropriate, except that no such amendment which would cause the Plan not to
comply with the requirements of (i) Code Section 162(m) with respect to
performance-based compensation, (ii) the Code with respect to ISOs or (iii) the
New York Business Corporation Law as in effect at the time of such amendment
shall be made without the approval of the Company's shareholders. No such
amendment shall adversely affect any outstanding awards under the Plan without
the consent of all of the holders thereof.
     (b) Notwithstanding the foregoing, an amendment that constitutes a
“material revision”, as defined by the rules of the New York Stock Exchange,
shall be submitted to the Company's shareholders for approval. In addition, any
revision that deletes or limits the scope of the provision in Section 7
prohibiting repricing of options without shareholder approval will be considered
a material revision.




--------------------------------------------------------------------------------




     (c) The Board may terminate the Plan at any time. Upon termination of the
Plan, no future awards may be granted, but previously-made awards shall remain
outstanding in accordance with their applicable terms and conditions, and the
terms of the Plan.
14. Tax Withholding
     The Company shall have the right to deduct from any payment of an award
made under the Plan, including the delivery or vesting of shares, an amount
sufficient to cover withholding required by law for any foreign, federal, state
or local taxes or to take such other action as may be necessary to satisfy any
such withholding obligations. The Committee may permit shares to be used to
satisfy required tax withholding and such shares shall be valued at the fair
market value as of the payment date of the applicable award.
     Regardless of any action the Company or employee's employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to employee's
participation in the Plan and legally applicable to employee (“Tax-Related
Items”), the ultimate liability for all Tax-Related Items is and remains
employee's responsibility and may exceed the amount actually withheld by the
Company or the Employer. The Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of awards under the Plan, including, but not
limited to, the making of awards, the issuance of shares of Common Stock of
awards, subsequent sale of shares of Common Stock acquired pursuant to such
issuance and the receipt of any dividends or dividend equivalents; and (2) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of the awards to reduce or eliminate employee's liability for
Tax-Related Items or achieve any particular tax result. The Company and/or the
Employer, or their respective agents, at their discretion, are authorized to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following: (1) withholding from employee's wages or other
cash compensation paid to employee by the Company and/or the Employer; or (2)
withholding from the proceeds of the sale of shares of Common Stock acquired
upon vesting/settlement of the awards through option exercise either through a
voluntary sale or through a mandatory sale arranged by the Company (on
employee's behalf pursuant to this authorization); or (3) withholding in shares
of Common Stock to be issued upon vesting/settlement of the awards and option
exercises.
     Employee shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of employee's participation in the Plan that cannot be satisfied
by the means previously described. The Company may refuse to issue or deliver
the shares or the proceeds of the sale of shares of Common Stock if employee
fails to comply with employee's obligations in connection with the Tax-Related
Items.
15. Other Company Benefit and Compensation Programs
     Unless otherwise determined by the Committee, payments of awards received
by participants under the Plan shall not be deemed a part of a participant's
regular, recurring compensation for purposes of calculating payments or benefits
from any Company benefit plan, severance program or severance pay law of any
country.
16. Unfunded Plan
     Unless otherwise determined by the Committee, the Plan shall be unfunded
and shall not create (or be construed to create) a trust or a separate fund or
funds. The Plan shall not establish any fiduciary relationship between the
Company and any participant or other person. To the extent any person holds any
rights by virtue of a grant awarded under the Plan, such right (unless otherwise
determined by the Committee) shall be no greater than the right of an unsecured
general creditor of the Company.
17. Future Rights
     No person shall have any claim or right to be granted an award under the
Plan, and no participant shall have any right by reason of the grant of any
award under the Plan to continued employment by the Company or any subsidiary of
the Company. The Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time. Awards hereunder are voluntary and occasional and do
not create any contractual or other right to receive future awards, or benefits
in lieu of awards, even if awards have been granted repeatedly in the past. All
decisions with respect to future awards under the Plan, if any, will be at the
sole discretion of the Committee.
18. General Restriction
     Each award shall be subject to the requirement that, if at any time the
Committee shall determine, in its sole




--------------------------------------------------------------------------------




discretion, that the listing, registration or qualification of any award under
the Plan upon any securities exchange or under any state or federal law, or the
consent or approval of any government regulatory body, is necessary or desirable
as a condition of, or in connection with, the granting of such award or the
exercise payment thereof, such award may not be granted, exercised or paid in
whole or in part unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Committee.
19. Governing Law
     The validity, construction and effect of the Plan and any actions taken or
relating to the Plan shall be determined in accordance with the laws of the
state of New York and applicable Federal law.
     Grants provided hereunder are made and/or administered in the United
States. Any litigation that arises under the Plan shall be conducted in the
courts of Monroe County, New York, or the federal courts for the United States
for the Western District of New York.
20. Successors and Assigns
     The Plan shall be binding on all successors and permitted assigns of a
participant, including, without limitation, the estate of such participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of such participant's creditors.
21. Rights as a Shareholder
     A participant shall have no rights as a shareholder until he or she becomes
the holder of record of Common Stock.
22. Change in Control
     Notwithstanding anything to the contrary in the Plan, the following shall
apply to all awards granted and outstanding under the Plan:
     (a) Definitions. Unless otherwise defined by the Compensation Committee and
set forth in the award agreement at the time of the grant, the following
definitions shall apply to this Section 22:
(i) A “Change in Control” shall be deemed to have occurred if:
     (aa) any “Person” is or becomes a “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its affiliates) representing
20% or more of the combined voting power of the Company's then outstanding
securities;
     (bb) the following individuals (referred to herein as the “Incumbent
Board”) cease for any reason to constitute a majority of the directors then
serving: (1) individuals who, as of the date hereof, constitute the Board, and
(2) any new director (other than a director whose initial assumption of office
is in connection with an actual or threatened election contest, including but
not limited to a consent solicitation, relating to the election of directors of
the Company) whose appointment or election by the Board or nomination for
election by the Company's shareholders was approved or recommended by a vote of
at least two-thirds of the directors then still in office who were directors on
the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended;
     (cc) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (1) a merger or consolidation which results in the directors of the Company
who were members of the Incumbent Board immediately before such merger or
consolidation continuing to constitute at least a majority of the board of
directors of the Company, the surviving entity or any parent thereof, or (2) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no Person is or becomes the beneficial owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its affiliates) representing 20% or more of the combined
voting power of the Company's then outstanding voting securities; or
     (dd) the shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company, or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company's
assets, other than a sale or disposition by the Company of all or substantially
all of the Company's assets to an entity, at least 50% of the combined voting
power of the voting securities of which are owned by stockholders of the Company
in substantially the same proportions as their ownership of the Company




--------------------------------------------------------------------------------




immediately before such sale. For purposes of this definition of Change in
Control, Person shall have the meaning given in Section 3(a)(9) of the 1934 Act,
as modified and used in Section 13(d) and 14(d) of the 1934 Act, except that
such term shall not include Excluded Persons. “Excluded Persons” shall mean (1)
the Company and its subsidiaries, (2) any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any subsidiary of
the Company, (3) any company owned, directly or indirectly, by the shareholders
of the Company in substantially the same proportions as their ownership of stock
of the Company, (4) any person who becomes a beneficial owner in connection with
a transaction described in sub clause (1) of clause (cc) above, (5) an
underwriter temporarily holding securities of the Company pursuant to an
offering of such securities, or (6) an individual, entity or group who is
permitted to, and actually does, report its beneficial ownership on Schedule 13G
(or any successor Schedule), provided that if any Excluded Person described in
this clause (6) subsequently becomes required to or does report its beneficial
ownership on Schedule 13D (or any successor Schedule), then, for purposes of
this definition, such individual, entity or group shall no longer be considered
an Excluded Person and shall be deemed to have first acquired beneficial
ownership of securities of the Company on the first date on which such
individual, entity or group becomes required to or does so report on such
Schedule.
     (ii) “CIC Price” shall mean either (1) the highest price paid for a share
of the Company's Common Stock in the transaction or series of transactions
pursuant to which a Change in Control of the Company shall have occurred, or (2)
if the Change in Control occurs without such a transaction or series of
transactions, the closing price for a share of the Company's Common Stock on the
date immediately preceding the date upon which the event constituting a Change
in Control shall have occurred as reported in The Wall Street Journal in the New
York Stock Exchange Composite Transactions or similar successor consolidated
transactions reports.
     (iii) An award is “Nonforfeitable” in whole or in part to the extent that,
under the terms of the Plan or the award agreement or summary under the Plan,
(aa) the award is vested in whole or part, or (bb) an entitlement to present or
future payment of such award in whole or part has otherwise arisen.
     (iv) A “Key Employee” is identified in the following manner: There shall be
identified every employee who, at any time during a 12-month period ending
December 31, is one of the 50 highest paid officers of the Company (or any
member of its controlled group, as defined by Code Section 414(b)) having
compensation in excess of the amount specified in Code Section 416(i)(1)(A) as
indexed by Treasury guidance. Every individual so identified for any period
ending December 31 is a Key Employee for the 12-month period beginning on the
first April 1 following such December 31, and ending on the next March 31.
     (v) A “Section 409A-Conforming Change in Control” is a Change in Control
that conforms to the definition under Code Section 409A of a change in ownership
or effective control of the Company, or in the ownership of a substantial
portion of the assets of the Company, as such definition is set forth in
Treasury guidance.
     (vi) A “Termination for Good Reason” by a participant shall mean the
termination of employment of a participant within two years of the occurrence of
any of the following circumstances, provided that (1) such circumstance occurs
without the participant's express written consent after a Change in Control, and
(2) the participant gives the Company notice of the occurrence of the offending
circumstance(s) within 90 days of the first occurrence of the circumstance(s),
and the Company fails to cure the circumstance(s) within 30 days of receipt of
this notice (or the Company notifies participant in writing prior to the
expiration of such 30-day period that the circumstance(s) will not be cured):
     (aa) The material diminution of the participant's authority, duties, or
responsibilities from those in effect immediately prior to a Change in Control
of the Company;
     (bb) Any of the following: (1) A material reduction in a participant's
annual base salary and/or annual target bonus, (2) a failure by the Company to
increase a participant's annual base salary following a Change in Control at
such periodic intervals not materially inconsistent with the Company's practice
prior thereto by at least a percentage equal to the average of the percentage
increases in a participant's base salary for the three merit pay periods
immediately preceding such Change in Control, or (3) the failure to increase a
participant's salary as the same may be increased from time to time for
similarly situated individuals, except that this clause (bb) shall not apply to
across-the-board salary reductions similarly affecting all similarly situated
employees of the Company and all similarly situated employees of any person in
control of the Company;
     (cc) The Company's requiring a participant to be based anywhere other than
in the metropolitan area in which a participant was based immediately before the
Change in Control (except for required travel on the Company's business to an
extent substantially consistent with a participant's present business travel




--------------------------------------------------------------------------------




obligations), provided that such required relocation constitutes a material
change in the geographic location at which the participant is required to
perform the services;
     (dd) The failure by the Company to continue in effect any material
compensation or benefit plan, vacation policy or any material perquisites in
which a participant participates immediately before the Change in Control,
(except to the extent such plan terminates in accordance with its terms), unless
an equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan in connection with the Change in
Control, or the failure by the Company to continue a participant's participation
therein (or in such substitute or alternative plan) on a basis not materially
less favorable, both in terms of the amount of benefits provided and the level
of a participant's participation relative to other participants, than existed at
the time of the Change in Control;
     (ee) The failure of the Company to obtain a satisfactory agreement from any
successor to assume responsibility to perform under this Plan; or
     (ff) A termination by a participant of employment shall not fail to be a
Termination For Good Reason by participant merely because of a participant's
incapacity due to physical or mental illness, or because a participant's
employment continued after the occurrence of any of the events listed in this
subsection.
     (b) Acceleration of Nonforfeitability of SARs, Stock Awards, Cash Awards,
and Dividends and Dividend Equivalents.
     All SARs, stock awards, stock options (to the extent the CIC Price exceeds
the exercise price), cash awards, dividends and dividend equivalents outstanding
shall become 100% Nonforfeitable with respect to a participant upon a
Termination for Good Reason or an involuntary termination of employment (other
than a termination For Cause, as defined in the award agreement, according to a
determination made before the Change in Control) that occurs after a Change in
Control.
     (c) Payment Schedule. In accordance with the uniform payment rule set forth
in subsection (c) of Section 24 hereof,
     (i) Following a Change In Control that is not a Section 409A-Conforming
Change in Control, awards (to the extent Nonforfeitable) shall be paid on the
Vesting Date specified in the award summary, and
     (ii) Following a Section 409A-Conforming Change in Control, awards (to the
extent Nonforfeitable) shall be paid on the Vesting Date specified in the award
summary or, if earlier, upon a termination of employment that occurs within two
years of such 409A-Conforming Change in Control (or, in the case of a Key
Employee, the date that is 6 months after such termination).
     (iii) If a participant has made a valid election under Code Section 409A to
defer payment beyond the Vesting Date specified in the award summary, such award
shall be paid pursuant to clauses (i) and (ii) by substituting the date so
elected for the Vesting Date specified in the award summary.
     (d) Cancellation. Upon payment under this Section, such awards and any
related stock options shall be cancelled.
     (e) Discretionary Awards. Upon or in anticipation of the occurrence of a
Change in Control, the Committee may grant additional awards (e.g., above-target
awards for performance-based Stock Awards) at its sole discretion. Any such
discretionary grants shall be paid on the date specified by the terms of such
grant.
     (f) The amount of cash to be paid shall be determined by multiplying the
number of such awards, as the case may be, by: (i) in the case of stock awards,
the CIC Price; (ii) in the case of SARs, the difference between the per share
strike price of the SAR and the CIC Price; (iii) in the case of cash awards
where the award period, if any, has not been completed upon the occurrence of a
Change in Control, the pro-rata target value of such awards or such higher
amount as determined by the Committee, without regard to the performance
criteria, if any, applicable to such award; (iv) in the case of stock options,
the difference between the exercise price of the option and the CIC Price; and
(v) in the case of cash awards where the award period, if any, has been
completed on or prior to the occurrence of a Change in Control: (aa) where the
cash award is payable in cash, the value of such award as determined in
accordance with the award agreement, and (bb) where the cash award is payable in
shares of Common Stock, the CIC Price.
     (g) Notwithstanding the foregoing, any SARs and any stock-based award held
by an officer or director subject to Section 16 of the 1934 Act which have been
outstanding less than six months (or such other period as may be required by the
1934 Act) upon the occurrence of an event constituting a Change in Control shall
not be paid in cash until the expiration of such period, if any, as shall be
required pursuant to such Section, and the amount to be paid shall be determined
by multiplying the number of SARs, stock awards, or unexercised shares under
such stock options, as the




--------------------------------------------------------------------------------




case may be, by the CIC Price determined as though the event constituting the
Change in Control had occurred on the first day following the end of such
period.
23. Certain Provisions Applicable to Awards to Covered Employees
     Performance-based awards made to Covered Employees shall be made by the
Committee within the time period required under Section 162(m) for the
establishment of performance goals and shall specify, among other things, the
performance period(s) for such award, the performance criteria and the
performance targets. The performance criteria shall be any one or more of the
following as determined by the Committee and may differ as to type of award and
from one performance period to another: earnings per share, cash flow, document
processing profit, cost reduction, days sales outstanding, cash conversion
cycle, cash management (including, without limitation, inventory and/or capital
expenditures), total shareholder return, return on shareholders' equity,
economic value added measures, return on assets, pre-or post-currency revenue,
pre-or post-currency performance profit, profit before tax, profit after tax,
revenues, stock price and return on sales. Payment or vesting of awards to
Covered Employees shall be contingent upon satisfaction of the performance
criteria and targets as certified by the Committee by resolution of the
Committee. To the extent provided at the time of an award, the Committee may in
its sole discretion reduce any award to any Covered Employee to any amount,
including zero. Any performance-based awards made pursuant to this Section 23
may include annual incentive awards and long-term awards.
24. Section 409A Compliance
     (a) No Taxation Under Code Section 409A. It is intended that no awards
under the Plan shall cause any amount to be taxable under Code Section 409A with
respect to any individual. All provisions of this Plan and of any agreement,
award or award summary thereunder shall be construed in a manner consistent with
this intent. Any provision of and amendment to this Plan, or of any agreement,
award or award summary thereunder, that would cause any amount to be taxable
under Section 409A of the Internal Revenue Code with respect to any individual
is void and without effect. Any election by any participant, and any
administrative action by the Committee that would cause any amount to be taxable
under Section 409A of the Code with respect to any individual is void and
without effect under the Plan.
     (b) Election Rule. A participant may elect to defer awards under the Plan
only if the election is made not later than December 31 of the year preceding
the year in which the award is granted, except to the extent otherwise permitted
by Section 409A and Treasury guidance thereunder (where such exceptions include
but are not limited to initial deferral elections with respect to Nonforfeitable
rights, deferral elections in the first year in which an employee becomes
eligible to participate, and deferral elections with respect to
performance-based compensation).
     (c) Uniform Payment Rule
     (i) All awards shall be paid on the date that is the earlier of (1) or (2)
below, where
     (1) is a termination of employment no later than two years after the
occurrence of a Section 409A-Conforming Change in Control (or, in the case of a
Key Employee, the date that is 6 months after such termination); and
     (2) is the Vesting Date specified in the award summary.
     (ii) If a participant has made a valid election under Code Section 409A to
defer payment beyond the Vesting Date specified in the award summary, such award
shall be settled pursuant to clause (i) by substituting the date so elected for
the Vesting Date specified in the award summary.
     (iii) Payment pursuant to the death or disability of a participant is
governed by the award agreement.
     (d) Accelerations. In the case of an award that is deferred compensation
for purposes of Code Section 409A, acceleration of payment is not permitted,
except that, if permitted by the Committee, acceleration of payment is permitted
in order to (i) allow the participant to comply with a certificate of
divestiture (within the meaning of Code Section 1043); (ii) pay payroll and
withholding taxes with respect to amounts deferred, to the extent permitted by
Treasury guidance; or (iii) effect any other purpose that is a permitted Code
Section 409A acceleration event under Treasury guidance.
     (e) Permitted Payment Delays. At the Committee's sole discretion, payment
of awards may be delayed beyond the date specified in subsection (c) under the
following circumstance. The Committee reserves the right to amend an award
granted on or after January 1, 2006 if the Committee determines that the
deduction for such payment would be limited by Code Section 162(m), except that
such payment will be made on the earliest date on which the Committee determines
that such limitation no longer exists.




--------------------------------------------------------------------------------




     (f) CEO Delegation. The Chief Executive Officer of Xerox Corporation, or
her delegate, may amend the Plan as she, in her sole discretion, deems necessary
or appropriate to comply with Section 409A of the Internal Revenue Code and
guidance thereunder.
25. Limitation of Actions. Any action brought in state or federal court (other
than an alleged breach of fiduciary duty action under the Employee Retirement
Income Security Act of 1974 (“ERISA”) which shall be governed by the terms of
ERISA Section 413, if applicable) must be commenced within one year after the
cause of action accrues. This one-year limitation period includes, but is not
limited to, any action for alleged: wrongful denial of Plan benefits, and any
wrongful interference, modification, or termination of Plan benefits, rights, or
features.


     IN WITNESS WHEREOF, the Company has caused this Amendment and Restatement
to be signed as of the _15th_ day of June, 2012, effective as of May 24, 2012,
and dates set forth herein.


XEROX CORPORATION
 
 
By: 
 /s/ Tom Maddison
 
Vice President, Human Resources







